         Case 1:19-cr-00395-PKC Document 116
                                         115 Filed 11/05/20
                                                   11/04/20 Page 1 of 2




MATTHEW J. KLUGER
ATTORNEY AT LAW

                                                         888 GRAND CONCOURSE, SUITE 1H
                                                         BRONX, NEW YORK 10451
                                                         (718) 293-4900 • FAX (718) 618-0140
                                                         www.klugerlawfirm.com

                                                      November 4, 2020
                                           The time for defendants to file post-verdict motions pursuant
                                           to Rules 29 and 33 is extended to November 25, 2020. The
By ECF                                     government’s response is due December 16, 2020 and
Honorable P. Kevin Castel                  defendants' replies are due December 23, 2020.
United States District Court Judge         SO ORDERED.
Southern District of New York              11/5/2020
500 Pearl Street
New York, N.Y. 10007

                Re:     United States v. Ramon Ramirez & Vance Collins
                        19 Cr. 395 (PKC)

Dear Judge Castel,

         We write on behalf of defendants Vance Collins and Ramon Ramirez to
 respectfully request an extension of time pursuant to Fed. Rule of Crim. Proc. 45 to
 file any defense post-trial motions pursuant to Fed. Rules of Crim. Proc. 29 and 33.

         Rule 29 provides that “[a] defendant may move for a judgment of acquittal, or
 renew such a motion, within 14 days after a guilty verdict or after the court discharges
 the jury, whichever is later.” Fed. R. Crim. P. 29(c)(1). Similarly, Rule 33 provides that
 “[a]ny motion for a new trial grounded on any reason other than newly discovered
 evidence must be filed within 14 days after the verdict or finding of guilty.” Fed. R.
 Crim. P. 33(b)(2). Rule 45 allows the Court to extend the 14-day deadlines under Rules
 29 and 33 upon a defendant’s motion made, inter alia, “before the originally prescribed
 or previously extended time expires.” Fed. R. Crim. P. 45(b)(1)(A); see also United
 States v. Midyett, No. 07-CR-874(KAM), 2010 WL 1992191, at *1 (E.D.N.Y. May 14,
 2010).1

       Consistent with this request, and with the consent of the Government, Mr.
 Ramirez and Mr. Collins propose the following schedule for submitting any post-trial
 motions:

          Defendants’ Post-Trial Motions:                   November 25, 2020



1 The jury returned its verdict on October 21, 2020, 14-days ago pursuant to Rule 45(a).
                                                    1
       Case 1:19-cr-00395-PKC Document 116
                                       115 Filed 11/05/20
                                                 11/04/20 Page 2 of 2




       Government’s Response:               December 16, 2020
       Defendants’ Reply:                   December 23, 2020


       Thank you.



                                         Respectfully Submitted,

                                         /s/ Matthew J. Kluger
                                         Matthew J. Kluger
                                         Jodi L. Morales
                                         Attorneys for Ramon Ramirez

                                         /s/ Eric Breslin
                                         Eric Breslin
                                         Arletta Bussiere
                                         Attorneys for Vance Collins



cc:   AUSA Frank Balsamello
      AUSA Jamie Bagliebter
      AUSA Adam Hobson




                                     2
